Citation Nr: 1441997	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-49 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  From June 22, 2004, entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active service from November 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD recharacterized as PTSD with major depressive disorder, and assigned a 50 percent disability rating from June 22, 2004.  The Veteran disagreed with assigned 50 percent disability rating from June 2004; thus, the issue is as characterized above.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2012, the Board remanded the case for further development; included a derivative claim of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009); and requested that the RO issue a statement of the case to the Veteran with regard to the issue of entitlement to Vocational Rehabilitation services.  

The increased rating and TDIU claims have since returned to the Board for further appellate consideration.  With regard to the appeal concerning Vocational Rehabilitation services initiated by the Veteran, the RO clarified that the Veteran became eligible for such services on April 9, 2009, and such award represents a complete grant of the benefits sought.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through January 2013.  In the February 2013 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims. Accordingly, the Board finds no prejudice in proceeding with the present decision.  

FINDINGS OF FACT

1.  From June 22, 2004, the Veteran's PTSD with major depressive disorder has been productive of occupational and social impairment with deficiencies in most areas due to suicidal attempts and ideations; isolation; sleep difficulty; impaired impulse control; difficulty in adapting to stressful circumstances including work or a work-like setting; and inability to establish and maintain effective relationships.  

2.  Total occupational and social impairment due to PTSD with major depressive disorder has not been objectively demonstrated at any time during the appeal period. 

3.  There is competent and probative evidence that indicates that the Veteran's service-connected PTSD with major depressive disorder renders him unable to maintain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From June 22, 2004, the criteria for a rating of 70 percent, but not greater, for PTSD with major depressive disorder have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434-9411 (2013).

2.  The criteria for the assignment of a TDIU rating have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, the Board is essentially granting in full the benefit sought on appeal. Although the Board is not granting a 100 percent rating for PTSD with major depressive disorder, the Board is assigning a TDIU, which is tantamount to a 100 percent rating in a Veteran who asserts that his service-connected psychiatric disability is responsible for his inability to secure or maintain employment.   Because he alleges that he cannot and has not worked since 2008, he is not prejudiced by a TDIU as opposed to a schedular 100 percent rating, which would enable him to work while receiving VA disability benefits.   Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

He has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Regardless, the Veteran received a predecisional VCAA notice letter in October 2008 which informed him of what the evidence must show to substantiate an increased rating claim.  He has been afforded adequate VA examinations that were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his PTSD with major depressive disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  VA's duties to notify and assist him with the claim have been satisfied.

Lastly, there was substantial compliance with the August 2012 remand directives because additional treatment records were obtained and the Veteran had an adequate VA examination, as noted above.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when a veteran is appealing the initial rating assigned, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

PTSD with Major Depressive Disorder

The RO rated the Veteran's PTSD with major depressive disorder as 50 percent disabling from June 22, 2004, pursuant to Diagnostic Code 9434-9411.  

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).  Under the formula, a rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2013). 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The evidence reflects that, on June 25, 2004, the Veteran had a psychotherapy session at a VA mental health clinic.  An assessment of chronic PTSD was continued, and a GAF score of 60 was assigned, indicating moderate symptoms.

In January 2005, the Veteran was admitted to a VA Domiciliary Residential Program to participate in a program designed to facilitate his reintegration into community employment.  During the Domiciliary Psychological Assessment conducted in February 2005, he reported having had strong feelings of suicidal ideation, but denied any true intent except for one time, 7-8 years ago.  On evaluation, the Veteran's mood was depressed, and his affect was congruent with the content of his speech.  His speech was normal in rate, tone, and intonation.  He frequently recalled situations where others have mistreated him either physically or otherwise, and he appeared restless and anxious.  His attention and concentration appeared within normal limits.  His judgment was described as fair and his insight as poor.  Diagnostic impression was bipolar disorder (prominently manifesting as chronic major depressive disorder with manic episodes occurring approximately once every 3-4 months).  A GAF score of 62 was assigned.  He was discharged from the domiciliary program in April 2005 with diagnoses of unemployment, bipolar disorder/schizophrenia, insulin-dependent diabetes, hyperlipidemia, and obesity.  During the program, the Veteran participated in the fast track facet which provided him with a job at Walmart as an unloader and was discharged from the employment program in June 2005.  

During February and March 2005 VA follow-up psychology visits, the Veteran reported continued anger problems.  During an April 2005 VA psychology visit, the Veteran reported having lost 250 jobs since leaving service because of his difficulty dealing with others in work situations.  

In May 2005, the Veteran was admitted to the Psychiatric Observation Unit through the emergency room at the Biloxi VA Medical Center due to depressive symptoms and vague suicidal thoughts associated with plans after having quit his job because of harassment by co-workers.  On examination, he was alert and oriented; he was not in distress.  He did not demonstrate a thought disorder and did not respond to hallucinations or internal stimuli.  He was not delusional.  The Veteran did not demonstrate paranoid ideation or ideas of reference.  His insight and judgment were noted as fair-to-good.  He acknowledged frequent verbal arguments with his supervisors at multiple jobs and the examiner indicated that there was minimal evidence of learning from past behavior.  His social judgment was retained, although limited.  His recent, remote and immediate memory was good.  The Veteran denied suicidal/homicidal ideations, intent, or plan.  He understood the consequences of his actions and that he was responsible for his behavior.  Axis I impression was relationship problems; further psychiatric diagnosis was deferred.  A GAF score of 40 was assigned, indicating some impairment in reality testing or communication.

Per a referral from his primary care physician, the Veteran presented for a mental health initial assessment at the VAMC in Gulfport in June 2005.  He reported having worked at a casino for the past five weeks.  The examiner noted that the Veteran's affect was slightly constricted.  He was alert and oriented to person, place, and situation.  He denied any experiences suggestive of hallucinations.  Axis I diagnoses were bipolar affective disorder, type 2, in remission, and history of substance abuse disorder and alcohol, in remission.  GAF score was 65, indicating some mild symptoms.

In July 2005, the Veteran began VA anger management sessions.  

In April 2006, the Veteran attempted to commit suicide by overdosing on insulin.  He presented to the Pensacola Mental Health clinic which sent him to Sacred Heart Hospital.  He was then transferred to Biloxi VAMC.  He indicated that he had become very depressed and angry about recently losing his job in Pensacola.  On examination, he was alert and oriented.  He spoke in long complete sentences without any apparent difficulty.  He appeared somewhat distressed and agitated, but was cooperative.  Diagnostic impression, as relevant, was depression with suicide attempt.  The plan was to admit him to the psychiatry department for further evaluation and therapy.

In August 2007, the Veteran presented to a VA emergency room with chief complaints of losing his job, depression, anxiety, anger, and homelessness.  The psychiatrist noted that the Veteran's problem was depression leading to impulsivity and circumstances suggestive of suicidality.  Axis I diagnoses were PTSD and mood disorder, not otherwise specified.  A GAF score of 35 was assigned, indicating some impairment in reality testing or communication.  

In September 2007, the Veteran was afforded a VA compensation examination.  He reported being unemployed.  He had experienced continued anger outbursts and sleep difficulty.  He admitted to having suicidal thoughts "on and off" and feeling paranoid.  On examination, he was casually dressed and fairly groomed.  His hygiene was adequate.  He was alert, oriented, and appeared somewhat sad and withdrawn.  He remained verbal and logical during examination.  He denied any acute auditory or visual hallucinations, but admitted to occasional paranoia.  The examiner noted that the Veteran was quite emotional at times and appeared to get easily upset and frustrated.  The Veteran's affect was described as constricted, and at times, flat.  He exhibited a shallow emotional tone at times.  He continued to report feelings of hopelessness and helplessness during the examination.  He denied any suicidal ideations or intent.  He also denied homicidal thoughts, but admitted to getting upset, angry, and having poor impulse control.  His cognitive functions were intact.  Insight and judgment were noted as fair.  Axis I diagnoses were recurrent major depressive disorder with anxiety and impulse issues and chronic PTSD.  Axis II diagnosis was mixed personality disorder.  The examiner stated that the Veteran's major depressive disorder and PTSD are superimposed to his personality disorder and related to his military service.  A GAF score of 50 was assigned, indicating moderate symptoms.

According to a VA Form 21-4192, Request for Employment Information in connection with Claim for Disability Benefits, Axiom Staffing Group indicated that the Veteran last worked in January 2008 and the reason for his termination was that his assignment in the shipping department had ended.

According to a VA Form 21-4192, Request for Employment Information in connection with Claim for Disability Benefits, Labor Ready indicated that the Veteran last worked in February 2008 and the reason for his termination was that he was only employed as a temporary worker.

In March 2008, the Veteran was admitted to another VA Domiciliary Program titled GOALS due to his homelessness.  The Veteran stated that immediately prior to this program, he had been fired from his job at Staples due to poor job performance.  Thereafter he worked for a temporary staffing company but was unable to continue paying his rent and ultimately became homeless.  He stated that he had experience as a truck driver, cab driver, warehouse worker, convenience store clerk, and cleaning construction sites but reported an inability to maintain long term employment due to anger issues and depression.  Upon discharge from the domiciliary program in July 2008, a VA social worker stated that the Veteran; would pursue work at the VA Medical Center.  

In August 2008 correspondence, C.W.J, a licensed clinical social worker associated with the Vet Center, noted that the Veteran had been attending counseling sessions "off and on" since July 2007.  C.W.J. stated that it very likely at this juncture that the Veteran will be unable to find and keep any stable employment.  C.W.J. stated that the Veteran had been unemployed for some months now, then participated in a VA domiciliary program for a while in another state, then returned to Pensacola.  

In September 2008, the Veteran presented for an initial mental health assessment at the VAMC in Pensacola.  His chief complaint was losing so many jobs because of depression and anger.  On examination he was calm and cooperative.  His mood was reported as "feeling better."  There were no suicidal or homicidal ideations or psychoses.  His thought process was goal-directed.  Axis I diagnosis was major depressive disorder, in partial remission, and PTSD by history.  A GAF score of 58 to 60 was assigned, indicating moderate symptoms.

In October 2008, the Veteran was afforded an additional VA mental health examination.   He reported no significant improvement in his symptoms since the last examination.  The examiner noted that the Veteran presented to the examination neatly groomed and casually dressed.  The Veteran was alert and fully oriented, and his speech was clear and coherent.  He was pleasant and cooperative during the examination.  The examiner noted further that the Veteran's mood was euthymic and appropriate, and his affect was congruent.  There was no evidence of delusions or hallucinations.  The Veteran maintained eye contact through the session.  He did not exhibit any inappropriate behaviors.  He denied current suicidal or homicidal ideations.  He was able to maintain his personal hygiene and perform his activities of daily living.  There was no evidence of gross memory loss or impairment.  His speech was linear and coherent with a normal rate, rhythm and volume.  His insight was good and his judgment functional.  Axis I diagnoses were recurrent major depressive disorder and chronic PTSD.  Axis II diagnosis was mixed personality disorder.  The examiner assigned a GAF score of 52, indicating moderate symptoms.  

The October 2008 VA examiner summarized the examination by indicating that over the course of the past year the Veteran's symptoms had not worsened, as evidenced by a decrease in hospitalizations needed for mental health reasons.  It was also noted that he continued receiving counseling every two to three weeks at the Vet Center which had greatly helped his symptoms of agitation and anger.  The examiner stated that it appears the Veteran has been compliant with his medications, noting that the Veteran felt fairly well on Wellbutrin.  However, the examiner stated that despite the Veteran's apparent improvements he continued to have symptoms in the moderate category and those symptoms continued to impair him both socially and occupationally.  

According to a Disability Determination report dated in November 2008, the Social Security Administration determined that the Veteran could still meet many of the physical demands of work.  

In April 2009, VA determined that the Veteran was entitled to Vocational Rehabilitation and Employment services.  However, in May 2009, results of the feasibility evaluation indicated that he had a severe employment handicap and would likely not benefit from Chapter 31 training or employment services at that time.  The licensed social worker felt that while the Veteran had shown the ability to obtain a job, he had not been able to maintain one.
According to a May 2009 counseling narrative report, a VA psychologist reiterated that the achievement of a vocational goal was not reasonably feasible for the Veteran.  In this regard, after reviewing the case and meeting with the Veteran, several independent living needs were discovered, to include adaptive equipment to assist him in ways to reduce the effect of his mental and physical limitations.  It was noted that the Veteran had memory problems; for example, he was unsure whether he had taken his medication and unsure about the times and dates of his appointments.  

Beginning in May 2009, VA established a Rehabilitation Plan for the Veteran; the program goal was to maximize independence in daily living.  

On his December 2009 substantive appeal, the Veteran acknowledged that he does feel better at times but reasoned that it was due to him not having the pressure of trying to meet the demands of the workplace, deal with authority, interact with others in the workplace, and cope with someone else's schedule.  

In February 2010, the Veteran submitted an 8-page list of jobs he had worked in the past five years.  He reiterated his contention that he has anger and anxiety problems stemming from his service-connected psychiatric disability.  He stated that he becomes so stressed at jobs that he has to leave and get help to avoid fighting or causing harm to himself or someone else.  He reported having anxiety attacks on a regular basis.  He has also stated that he has problems with crowds and generally has a hard time dealing with people.

On his TDIU application received in March 2010, the Veteran reported having become too disabled to work in January 2008.  He reported receiving a GED.

The Veteran was discharged from the VA Rehabilitation Plan in April 2010.  

VA afforded the Veteran an additional mental health examination in August 2010.  He reported feeling depressed about four or five days a week and having difficulty sleeping.  He reported an upcoming finalized divorce.  He also indicated that he did not talk to his son, brothers, or sisters.  The examiner noted that the Veteran was neatly groomed, cooperative, friendly, relaxed, and attentive on examination.  His affect was constricted, and his mood was neutral.  His attention was intact and was oriented as to person, time, and place.  His thought processes and content were unremarkable.  There were no delusions.  His judgment was intact and his intelligence was noted as average.  He had good insight as he understood that he has a problem.  There were no hallucinations, inappropriate behavior, obsessive or ritualistic behaviors, panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was fair.  There were no episodes of violence.  The Veteran had the ability to maintain minimum personal hygiene.  There were no problems with activities of daily living.  His remote, recent, and immediate memory was grossly intact.  

The August 2010 examiner stated that the Veteran's PTSD symptoms included persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal (difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response).  His symptoms were described as chronic and moderate, and occurred daily to weekly.  The Veteran reported that he managed his finances personally without difficulty.  Axis I diagnoses were chronic PTSD and moderate, recurrent major depressive disorder.  A GAF score of 54 was assigned, indicating moderate symptoms.  

It was noted that the Veteran had no changes in functional status and quality of life since last examination.  The examiner indicated that total occupational and social impairment due to PTSD signs and symptoms was not present.  Rather, the examiner determined that the Veteran's psychiatric symptoms - depressed mood, irritability, isolative behaviors, hypervigilance, sleep difficulties, mild concentration difficulties and motivational difficulties - would likely lead to reduced reliability and productivity if he were currently employed.  The examiner further determined that, based on the Veteran's mental health-related functioning alone, he appeared capable of sedentary and physical positions of employment with limited interaction with other staff and/or customers (if applicable) and limited stress/responsibility.  

According to a May 2011 VA nursing note, the Veteran indicated that he had had a verbal confrontation with a doctor and briefly thought of attempting suicide.

VA afforded the Veteran an additional VA mental health examination in January 2013.  His symptoms included a depressed mood, anxiety, and chronic sleep impairment.  The examiner determined that the Veteran endorsed all criteria for schizoid personality disorder and felt that the Veteran's symptoms of PTSD were almost sub-threshold in comparison.  In fact, when considering the extent of the Veteran's personality disorder symptoms, the examiner determined that the Veteran did not clearly meet criterion C for PTSD.  Axis I diagnosis was PTSD by history from claimed military sexual assault, and Axis II diagnosis was schizoid personality disorder.  A GAF score of 52 was assigned, indicating moderate symptoms.  The examiner indicated that the Veteran's PTSD alone was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or symptoms controlled by medication.  

Viewing all evidence of record, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD with major depressive disorder warrants a higher rating of 70 percent.  Although he does not endorse all of the symptoms consistent with a 70 percent rating, his service-connected psychiatric symptoms are of such frequency, severity, and duration to be productive of occupational and social impairment with deficiencies in most areas.  Vazquez-Claudio, 713 F.3d at 117.  The Veteran's psychiatric disability includes symptoms of extreme anger, irritability, isolative behavior; impaired impulse control; concentration difficulty; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships both personally and in the workplace.   The Board also notes that during the January 2005 VA Domiciliary Residential Program, the Veteran had strong feelings of suicidal ideation.  In May 2005, he presented to a VA emergency room with suicidal thoughts; the impression was relationship problems, and a GAF of 40 was assigned, which is indicative of serious symptoms.  Almost one year later, in April 2006, the Veteran attempted suicide with insulin due to feelings of extreme depression and anger after having lost another job.  In August 2007, the Veteran again presented to a VA emergency room with symptoms suggestive of suicidality.  In addition to above-noted psychiatric symptoms, the Veteran has competently reported having experienced anxiety attacks and sleep difficulties.  Lastly, although the January 2013 VA examiner characterized the Veteran's PTSD as only mildly disabling, the Board notes that the Veteran's service-connected psychiatric disability also includes major depressive disorder and both of those disabilities were superimposed on his personality disorder, as determined by the September 2007 VA examiner.  Resolving any doubt in the Veteran's favor, the Board concludes that, overall, a 70 percent rating appropriately reflects the Veteran's psychiatric disability picture since June 22, 2004.  38 C.F.R. §§ 4.7, 4.130 (2013)

However, the Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD with major depressive disorder is of such a severity as to produce total occupational and social impairment, as required for a 100 percent rating.  Significantly, the medical evidence does not show symptoms indicative of a 100 percent rating, such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In addition, the August 2010 VA examiner expressly stated that total occupational and social impairment was not present.  Consequently, the Board finds that the 70 percent rating being assigned adequately addresses the Veteran's psychiatric symptomatology.  In sum, a higher rating of 70 percent, and no more, is warranted for the Veteran's PTSD with major depressive disorder since June 22, 2004.  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The schedular criteria are adequate to rate the Veteran's service-connected PTSD with major depressive disorder.  The rating schedule contemplates the described symptomatology such as disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and occupational and social impairment.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to the Veteran's only service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Claim of Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) (2013). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013). 

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2013); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

As indicated above, the Board has awarded an increased rating for the Veteran's PTSD with major depressive disorder.  Because this sole service-connected disability is now evaluated as 70 percent disabling, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU. 

The question then becomes whether the Veteran's service-connected disability is of sufficient severity to preclude his ability to obtain or maintain employment.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of his service-connected psychiatric disability.  The Veteran asserts that became too disabled to work in January 2008 on account of his psychiatric disability.  The medical evidence shows his consistent reports of having had frequent verbal arguments with his supervisors at multiple jobs.  Indeed, in an August 2008 letter, C.W.J, a licensed clinical social worker associated with the Vet Center, found it very likely that the Veteran is unable to find and keep any stable employment.  And while the Veteran became entitled to VA Vocational Rehabilitation services in 2009, a VA counseling psychologist determined shortly thereafter that the achievement of a vocational goal for the Veteran was not reasonably feasible.  The August 2010 VA examiner stated only that the Veteran appeared capable of sedentary and physical positions of employment provided he has limited interaction with other staff and/or customers and limited stress/responsibility.  Yet the Veteran has consistently reported getting into arguments with former co-workers in positions that appear to be either sedentary or physical in nature (ie., shipping department worker, construction site worker, or as a truck/driver).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been approximated.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.16(a) (2013); Gilbert, 1 Vet. App. at 49.



ORDER

From June 22, 2004, a 70 percent rating, but no higher, for PTSD with major depressive disorder is granted, subject to the law and regulations governing payment of monetary benefits.

A TDIU is granted, subject to the law and regulations governing the payment of veterans' benefits.



____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


